






Private & Confidential










 
18 June 2013
 
 
Adept Technology GmbH
und / and
Joachim Melis
 
                                                        
ABWICKLUNGSVERTRAG
SEPARATION AGREEMENT
                                                       
 
 





ABWICKLUNGSVERTRAG


SEPARATION AGREEMENT


ZWISCHEN


BETWEEN


(1)    Adept Technology GmbH, Otto-Hahn-Str. 23, 44227 Dortmund ("Gesellschaft")


und


(1)    Adept Technology GmbH, Otto-Hahn-Str. 23, 44227 Dortmund 
 
("Company")


and
(2)    Joachim Melis, Horstmarer Str. 51, 44532 Lünen  
("Geschäftsführer")
(2)    Joachim Melis, Horstmarer Str. 51, 44532 Lünen  
("Managing Director")


1.    VORBEMERKUNGEN
Der Geschäftsführer hat seinen mit der Gesellschaft abgeschlossenen
Geschäftsführer-Dienstvertrag vom 22. November 2005 („Dienstvertrag“) mit
Wirkung zum 30. September 2013 gekündigt. Außerdem hat er seinen - derzeit
ruhenden - Arbeitsvertrag mit der Gesellschaft vom 7. September 1990
(„Arbeitsvertrag“) ebenfalls mit Wirkung zum 30. September 2013 gekündigt. Die
Parteien sind übereingekommen, die Beendigung ihrer Vertragsbeziehung
einvernehmlich zu regeln.
Dies vorausgeschickt, vereinbaren die Parteien Folgendes:


2.    VERTRAGSBEENDIGUNG
1.    RECITALS
The Managing Director terminated his managing director’s service contract dated
22 November 2005 („MD Contract“) effective on 30 September 2013. Additionally,
he terminated his - currently inactive - employment contract with the Company
dated 7 September 1990 (“Employment Contract”) also effective on 30 September
2013. The Parties intend to agree on the termination of their contractual
relationship amicably.
 



 
Therefore, the Parties agree as follows:
 



2.    TERMINATION
2.1    Die Parteien sind sich darüber einig, dass der zwischen ihnen bestehenden
Dienstvertrag, einschließlich aller Zusatzvereinbarungen, Nachträge und
Ergänzungen, im gegenseitigen Einvernehmen zum 31. Juli 2013
("Beendigungstermin") enden wird.
2.1.    The Parties agree that the MD Contract, including any supplemental
agreements, addenda and amendments, will end by mutual consent on 31 July 2013
("Termination Date").
2.2    Der Arbeitsvertrag sowie jedes etwaige sonstige Arbeits- oder
Dienstverhältnis mit der Gesellschaft oder mit einem im Sinne von § 15 AktG mit
der Gesellschaft verbundenen Unternehmen („Verbundenes Unternehmen“) werden mit
sofortiger Wirkung aufgehoben.


2.2.    The Employment Contract as well as any other employment or service
relationship with the Company or an affiliated company in the meaning of
section 15 German Stock Corporation Act ("Affiliated Company") shall end with
immediate effect.
3.    AMTSNIEDERLEGUNG
3.    RESIGNATION FROM OFFICE
3.1    Der Geschäftsführer hat bereits Erklärungen über die Niederlegung seiner
Ämter und Positionen bei der Gesellschaft, der Adept Technology, Inc., der Adept
Technology France SARL und der Adept Technology Denmark A/S unterzeichnet.
3.1.    The Managing Director signed resignation letters with regard to the
resignation from his offices as Managing Director of the Company, Adept
Technology, Inc., Adept Technology France SARL and Adept Technology Denmark A/S.
3.2    Der Geschäftsführer verpflichtet sich außerdem, gegenüber der
Gesellschaft und Verbundenen Unternehmen sowie Dritten alle weiteren, etwa nach
der Rechtsordnung des jeweiligen Landes erforderlichen oder nützlichen
Erklärungen zur Niederlegung seiner Ämter und Positionen abzugeben und an allen
hierzu erforderlichen oder nützlichen Rechtshandlungen mitzuwirken.


3.2.    Furthermore, the Managing Director is obliged to provide the Company and
the Affiliated Companies as well as any third party with any additional
statements to resign from his appointments/offices which are required or useful
according to the jurisdiction of the respective country and to co-operate with
regard to any required or useful legal action in this regard.
4.    URLAUB
4.    HOLIDAY
Die Parteien sind sich einig, dass der Geschäftsführer zum Zeitpunkt der
Unterzeichnung dieses Vertrags noch einen Urlaubsanspruch von 17,5 Urlaubstagen
hat. Dieser Urlaub wird dem Geschäftsführer im Zeitraum vom 8. Juli 2013 bis zum
Beendigungstermin gewährt.


The Parties agree that the Managing Director has a remaining holiday entitlement
of 17.5 days on the day of the execution of this Agreement. This holiday shall
be granted to and taken by the Managing Director in the period from 8 July 2013
until Termination Date.
5.    VERGÜTUNG
5.    REMUNERATION
5.1    Die Gesellschaft wird das monatliche Grundgehalt des Geschäftsführers in
Höhe von EUR 13.076,92 brutto für die Monate Juni 2013 und Juli 2013
ordnungsgemäß abrechnen und die sich ergebenden Nettobeträge an den
Geschäftsführer auszahlen. Außerdem erhält der Geschäftsführer als
Gehaltsnachzahlung für den Zeitraum Oktober bis Dezember 2012 einen einmaligen
Betrag in Höhe von insgesamt EUR 3.923,00 brutto sowie eine zeitanteilige
13. Rate des Monatsgehalts in Höhe von EUR 7.628,20 brutto. Die
Gehaltsnachzahlung und die zeitanteilige 13. Rate des Monatsgehalts sind zum
Beendigungstermin fällig.


5.1.    The Company shall duly settle the monthly base gross salary in the
amount of EUR 13,076.92 gross for June 2013 and July 2013 and shall pay the
resulting net amounts to the Managing Director. Additionally, the Managing
Director is entitled to a one-time payment of salary arrears for the period
October - December 2012 in the amount of in total EUR 3,923.00 gross and a
prorated 13th installment of the monthly salary in the amount of EUR 7,628.20
gross. The one-time payment of salary arrears and the prorated 13th installment
of the monthly salary will be due on Termination Date.




5.2    Etwaige Ansprüche aus dem Management Incentive Plan (“MIP”) werden nach
Maßgabe der Bestimmungen des MIP gewährt und ausgezahlt.
Von dem Restricted Stock Award (“RSA”) Grant vom 20. September 2012 werden 50%
zum Beendigungstermin gewährt. Wenn dem Geschäftsführer dadurch zum
Beendigungstermin weniger als 7.500 Anteile zugeteilt werden, wird die
Gesellschaft die Gewährung der restlichen Anzahl beschleunigen, so dass dem
Geschäftsführer insgesamt 7.500 Anteile zum Beendigungstermin zugeteilt werden.
Etwa im Hinblick auf die Ansprüche aus dem MIP und die RSA anfallende Steuern
und Sozialversicherungsabgaben sind vom Geschäftsführer zu tragen.
5.3    Der Geschäftsführer erhält für das Geschäftsjahr 2013:
eine Provision nach Maßgabe des „Sales Executive Commission Plan for 1H 2013“
für Q1 in Höhe von $ 1.914,00 und für Q2 in Höhe von $ 1.795,00; sowie
eine Provision nach Maßgabe des „Sales Executive Commission Plan for 2H 2013“
für Q3 in Höhe von $ 14.536,00 und für Q4 nach Maßgabe der tatsächlichen
Zielerreichung und der veröffentlichten Geschäftszahlen der Gesellschaft.
5.4    Die Parteien sind sich einig, dass darüber hinaus keine weiteren
Vergütungsansprüche und keine Ansprüche auf sonstige Leistungen, wie etwaige
Boni, Provisionen, Gratifikationen sowie Jahressonderzahlungen, des
Geschäftsführers gegen die Gesellschaft oder Verbundene Unternehmen bestehen.
5.2.    In terms of any awards under the Management Incentive Plan (“MIP”), the
Company will pay and award any earnings under the MIP based on the terms and
conditions set by the MIP.
In terms of the Restricted Stock Award (“RSA”) Grant dated 20 September 2012,
50% of this RSA Grant will be granted on Termination Date. If less than 7,500
shares are vested on Termination Date, the Company will accelerate the remaining
amount in order that in total 7,500 shares will be vested on Termination Date.


 

 
Any tax and social security contributions in respect of the earnings under the
MIP and the RSA are to be borne by the Managing Director.
 

5.3.    The Company shall pay to the Managing Director for the financial year
2013:
a commission based on the Sales Executive Commission Plan for 1H 2013 for Q1 in
the amount of $ 1,914.00 and for Q2 in the amount of $ 1,795.00; and
a commission based on the Sales Executive Commission Plan for 2H 2013 for Q3 in
the amount of $ 14,536.00 and for Q4 according to the actual achievement of
targets and the publicly reported business numbers.
 

5.4.    The Parties agree that there are no further remuneration claims or
claims to additional benefits, such as bonuses, commissions, gratification,
special annual payments, of the Managing Director against the Company or
Affiliated Companies.
5.5    Die Gesellschaft wird von den Ansprüchen des Geschäftsführers nach
Ziffern 5.1 und 5.3 an den Geschäftsführer bereits geleistete Überzahlungen und
Vorschüsse sowie ohne Rechtsgrund geleistete Zahlungen, insbesondere die im
Februar 2013 geleistete Überzahlung von Provisionen in Höhe von $ 42.016,00
brutto, in Abzug bringen. Sollte nach dem Abzug zum Beendigungstermin ein
Restbetrag von Überzahlungen, Vorschüssen oder ohne Rechtsgrund geleisteten
Zahlungen verbleiben, wird der Geschäftsführer diesen Restbetrag an die
Gesellschaft erstatten.


5.5.    The Company will deduct from the Managing Director’s entitlements
according to sections 5.1 and 5.3 above any overpayments or monies paid as a
result of advancement or mispayment, particularly the overpayment of commissions
paid in February 2013 in the amount of $ 42,016.00 gross. Any remaining amount
of overpayments or monies paid as a result of advancement or mispayment will be
paid back by the Managing Director to the Company on Termination Date.
6.    AUSLAGEN
6.    EXPENSES
Etwa noch anfallende Reisekosten und Auslagen gemäß Ziffer 4.2 des
Dienstvertrags werden nach Vorlage von entsprechenden Belegen mit dem bereits an
den Geschäftsführer gezahlten Vorschuss für Reisekosten und Auslagen verrechnet.
Sollte nach Abrechnung der Spesen und Auslagen zum Beendigungstermin ein
Restbetrag aus dem Vorschuss verbleiben, wird der Geschäftsführer den Restbetrag
an die Gesellschaft erstatten.


Any travel or other expenses according to section 4.2 of the MD Contract shall
be - after the submission of respective receipts - deducted from the Travel
Advance received by the Managing Director. Any remaining amount of the Travel
Advance will be paid back by the Managing Director to the Company on Termination
Date.
7.    DIENSTWAGEN / NEBENLEISTUNGEN
7.    COMPANY CAR / BENEFITS
Der Geschäftsführer ist berechtigt, den ihm zur Verfügung gestellten Dienstwagen
bis zum Beendigungstermin im bisherigen Umfang und zu den bisherigen Bedingungen
zu nutzen. Der Geschäftsführer wird den Dienstwagen spätestens zum
Beendigungstermin in einem ordnungsgemäßen Zustand am Sitz der Gesellschaft
zurückgeben.
Die Nebenleistungen nach Ziffer 7 des Dienstvertrags werden dem Geschäftsführer
bis zum Beendigungstermin gewährt.
Für den Zeitraum nach dem Beendigungstermin wird die Gesellschaft die Beiträge
zur Manager-Rechtschutzversicherung (Kunden- und Versicherungsscheinnummer
42770823 - 04011) des Geschäftsführers bis zur Entscheidung über die Erteilung
einer Entlastung für das Geschäftsjahr 2012/2013 erstatten, längstens jedoch für
die Kalenderjahre 2014 und 2015 sowie maximal bis zu einem Betrag in Höhe von
EUR 1.310,00 (einschließlich USt.) pro Kalenderjahr.


The Managing Director shall be entitled to continue to use the company car until
Termination Date under the existing terms and conditions. The Managing Director
shall return the company car to the Company at the latest on Termination Date at
the Company’s registered office in proper condition.


 
The benefits according to section 7 of the MD Contract will be granted to the
Managing Director until Termination Date.
For the term after the Termination Date, the Company shall reimburse the
Managing Director the contributions for the legal fee insurance (customer and
insurance number 42770823 - 04011) until the shareholders’ meeting of the
Company decided about the approval of actions in the financial year 2012/2013,
at the longest, however, for the calendar years 2014 and 2015 and up to a
maximum amount of EUR 1,310.00 (incl. VAT) per calendar year.


8.    VERSCHWIEGENHEIT
8.    CONFIDENTIALITY
Der Geschäftsführer ist verpflichtet, auch nach Beendigung des Dienstvertrags,
alle vertraulichen Informationen über das Geschäft oder besondere
Angelegenheiten der Gesellschaft streng geheim zu halten und diese Informationen
nicht für seinen eigenen oder den Nutzen anderer zu verwenden. Diese
Geheimhaltungspflicht betrifft insbesondere die strategischen Pläne der
Gesellschaft und Verbundener Unternehmen sowie durchgeführte und geplante
Transaktionen der Gesellschaft und Verbundener Unternehmen, alle Informationen
über Produkte und Produktenwicklungen und -planungen, Preisgestaltung, Kunden-
und Lieferantenbeziehungen, sonstige Vertragsbeziehungen, Abschlüsse,
Marketingstrategien, Pläne oder Analysen über Marktpotentiale und
Investitionsmöglichkeiten, Informationen über Umsatz, Gewinn,
Leistungsfähigkeit, Finanzierung, Geldbeschaffungspläne oder -aktivitäten,
Personal und Personalplanung der Gesellschaft und Verbundener Unternehmen.


The Managing Director shall, also after the termination of the MD Contract, be
obligated to maintain the utmost secrecy with regard to all confidential
information on the business and special matters of the Company and not to
exploit this information for his own or third party use. This confidentiality
obligation in particular refers to the strategic plans of the Company and
Affiliated Companies as well as executed and scheduled transactions of the
Company and Affiliated Companies, all information on products and product
development and planning, price structuring, customer and supplier contacts,
other contractual relationships, agreements, marketing strategies, plans or
analyses on market potential and investment possibilities, information on sales,
profits, productivity, financing, fundraising plans or activities, personnel and
personnel planning of the Company and Affiliated Companies.
9.    HERAUSGABE VON GEGENSTÄNDEN
9.    RETURN OF DOCUMENTS/ITEMS
Am 31. Juli 2013 wird der Geschäftsführer alle geschäftlichen Unterlagen nebst
Kopien, Dateien (einschließlich Hard- und Softcopies) sowie alle Gegenstände
(insbesondere Laptop und Mobiltelefon einschließlich Mobiltelefonnummer), die
ihm aus Anlass des Dienstvertrags überlassen wurden, an die Gesellschaft
zurückgeben.




On 31 July 2013, the Managing Director shall return to the Company all
business-related documents and copies thereof, data files (including hard copies
and soft copies thereof) and all items (particularly lap top and mobile phone,
including mobile phone number) made available to him in the context of the MD
Contract.
10.    ENTLASTUNG / ERLEDIGUNG
10.1    Die Gesellschafterversammlung hat dem Geschäftsführer im Mai 2013 für
das Geschäftsjahr 2010/2011 Entlastung erteilt. Die Gesellschafterversammlung
wird im gewöhnlichen Geschäftsgang darüber beschließen, ob dem Geschäftsführer
Entlastung für die Geschäftsjahre 2011/2012 und 2012/2013 erteilt wird. Derzeit
sind der Gesellschafterversammlung keine Umstände bekannt, die einer
Verweigerung der Entlastung für diese Geschäftsjahre entgegenstehen.
10.2    Mit Unterzeichnung dieses Vertrages hat der Geschäftsführer nur mehr die
in diesem Vertrag ausdrücklich niedergelegten Ansprüche gegen die Gesellschaft.
Mit deren Erfüllung sind sämtliche Ansprüche des Geschäftsführers gegen die
Gesellschaft oder Verbundene Unternehmen aus dem Dienstvertrag und dessen
Beendigung sowie aus dem Arbeitsvertrag und jedem sonstigen
Anstellungsverhältnis oder Rechtsgrund abgegolten und erledigt.


11.    SCHLUSSBESTIMMUNGEN
10.    APPROVAL / SETTLEMENT
10.1.    In May 2013, the shareholders’ meeting of the Company approved the
actions of the Managing Director in the financial year 2010/2011. The
shareholders’ meeting of the Company will decide in the regular course of
business whether or not the actions of the Managing Director in the financial
years 2011/2012 and 2012/2013 will be approved. As of today, the shareholders’
meeting is not aware of any facts which would justify a refusal of the approval
of actions for these financial years.
10.2.    Upon execution of this Agreement, the Managing Director may only assert
those claims against the Company granted to him under this Agreement. With the
fulfilment of this Agreement, all claims of the Managing Director against the
Company or Affiliated Companies arising from the MD Contract and its termination
as well as from the Employment Contract and any other employment relationship or
legal ground are fully and finally settled.
 



11.    FINAL PROVISIONS
11.1    Änderungen und/oder Ergänzungen dieses Vertrags bedürfen der
Schriftform. Dies gilt auch für eine Änderung der Schriftformvereinbarung.
11.1.    Any changes and/or additions to this Agreement must be in written form.
The same shall apply to any changes to this requirement of written form.
11.2    Dieser Vertrag unterliegt deutschem Recht.
11.3    Dieser Vertrag ist in deutscher und englischer Sprache ausgefertigt. Im
Falle eines Widerspruchs zwischen der deutschen und der englischen Fassung, hat
die deutsche Fassung Vorrang.
11.2.    This Agreement is subject to German law.
11.3.    This Agreement is issued in German and English language. In case of any
contradictions between the German and the English version, the German version
shall prevail.
11.4    Falls eine Bestimmung dieses Vertrages ungültig ist oder wird, bleibt
die Gültigkeit der übrigen Bestimmungen davon unberührt. In diesem Fall ist die
ungültige Bestimmung durch eine gültige Regelung zu ersetzen, die dem
wirtschaftlichen Zweck der ungültigen Bestimmung am nächsten kommt.
11.4.    Should one of the provisions of this Agreement be or become invalid,
this shall not affect the validity of the remaining provisions. In such event,
the invalid provision shall be replaced by a valid provision that comes as close
as possible to the economic purpose of the invalid provision.





Dortmund, 20-06-2013
 
Ort, Datum/Place, Date






Adept Technology GmbH,
vertreten durch die Alleingesellschafterin Adept Technology, Inc, diese
vertreten durch den
President & Chief Executive Officer Rob Cain








Adept Technology GmbH,
represented by its sole shareholder Adept Technology, Inc, the latter
represented by its President & Chief Executive Officer Rob Cain



/s/ Rob Cain
 
Rob Cain
President & Chief Executive Officer








 

/s/ Joachim Melis
Joachim Melis


